TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00113-CV


Valorie W. Davenport and Richard Abraham, Appellants

v.

Rick Perry, Governor of the State of Texas, and Geoffrey S. Conner,
Secretary of State for the State of Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN303874, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	The order from which appellants Valorie W. Davenport and Richard Abraham seek
to appeal was signed on November 12, 2003, and after filing a motion for new trial, appellants filed
their notice of appeal on February 23, 2004.  On April 12 and 23, we sent notice that the reporter's
record was overdue, and the court reporter responded that appellants had not yet made arrangements
to pay for the record.  On May 3, appellants informed us that they had arranged to pay for the record,
which was filed on May 26.  On July 13, appellants filed their first motion for an extension of time
to file their brief, asking for an additional forty-five days, and on July 19, we extended the deadline
to August 9.  On September 20, this Court sent notice that the brief was overdue, requesting a
response by October 1.  On October 5, appellants filed their second motion for an extension of time,
requesting a thirty-day extension.  On October 14, we granted the second motion and ordered
appellants to file their brief no later than November 5, stating that no further extensions would be
granted and that the appeal would be dismissed if the brief was not timely filed.  To date, appellants
have not filed their brief or otherwise responded to our October 14 order.  We therefore dismiss the
appeal for want of prosecution.


					__________________________________________
					David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   December 2, 2004